         Case 1:21-cr-00036-CJN Document 18-1 Filed 02/11/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )       CRIMINAL NO. 21-CR-00036
                                              )
                                              )
GINA M. BISIGNANO                             )

               DECLARATION OF A. CHARLES PERUTO, JR., ESQUIRE

       I, A. CHARLES PERUTO, JR., hereby declare:

1. My name, office address, and telephone number are as follows:

                                      A. Charles Peruto, Jr., Esquire
                                      PA Bar No. 30634
                                      2016 Spruce Street
                                      Philadelphia, PA 19103
                                      (215)735-1010

2. I have been admitted to the following courts and bars for over five (5) years: The Supreme
Court of the Commonwealth of Pennsylvania, and the United States District Court for the
Eastern District of Pennsylvania.

3. I am currently in good standing with all states, courts, and bars in which I am admitted. I have
never been subject to discipline, nor have been disciplined by any bar to which I am admitted or
otherwise.

4. I have not been previously admitted pro hac vice in this Court, in the last two (2) years, or
otherwise.

5. I do not have an office located within the District of Columbia.

       I declare under penalty of perjury that the foregoing is true and correct.

DATE: 02/10/2021                      /s/ A. Charles Peruto, Jr.
                                      A. CHARLES PERUTO, JR., ESQUIRE
